PER CURIAM.
The appellant was charged in an information with a crime against nature under the Child Molester Law, Ch. 801, Fla.Stat., F.S.A., and in a separate informations charged with incest as provided against by §§ 741.21 and 741.22, Fla.Stat., F.S.A. The parties with whom he was involved were his daughters, aged ten and thirteen years at the time of the trial. The matters were consolidated for trial by stipulation. The defendant was convicted by a jury on both informations. He was adjudged guilty and' sentenced to confinement in the state prison for a term of six months to ten years on the first charge and six months to fifteen years on the second charge, the sentences to run concurrently. The conduct of the defendant revealed by the testimony was *582shocking and sordid. A discussion of such evidence here would serve no useful purpose to the public or to the members of the bar. Although the evidence was not entirely without conflict, the verdicts of guilty were supported by abundant evidence upon which the jury was entitled to rely. The several questions urged by the appellant have been considered on the record, briefs and oral arguments, and are held to be without merit. No reversible error having been shown, the judgments are affirmed.
Affirmed.